Citation Nr: 1024641	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1995 
and from January 2003 to May 2004.  

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

REMAND

A preliminary review of the record discloses a need for further 
development prior to further appellate review.  In this regard, 
in February 2007, the RO granted the Veteran's claim for service 
connection for PTSD and assigned an initial disability rating of 
70 percent.  In March 2007, the Veteran submitted a claim for a 
TDIU, specifically asserting her service-connected PTSD rendered 
her unemployable.  In a September 2007 rating decision, the RO 
continued the Veteran's 70 percent disability rating for PTSD and 
denied her claim for a TDIU.  In May 2009, however, the RO issued 
another rating decision decreasing the Veteran's disability 
rating from 70 to 50 percent for PTSD.  In December 2009, the 
Veteran's representative submitted a statement essentially 
asserting the Veteran's PTSD symptoms are more severe than those 
contemplated by her current disability rating -which is now 50 
percent.  This statement may be reasonably construed as 
expressing disagreement with the RO's May 2009 rating decision 
reducing her disability rating from 70 to 50 percent.  Therefore, 
the Board finds this constitutes a timely notice of disagreement 
(NOD) with the RO's May 2009 decision.  As the RO has not issued 
a statement of the case (SOC) with respect to that issue, the 
Board must remand this claim to the RO.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  

That said, the Veteran was most recently provided a VA 
examination with respect to her service-connected PTSD in 
December 2008.  However, her VA treatment records include a July 
2009 mental health note indicating she complained of increased 
stressors and mental health symptoms.  This suggests the 
Veteran's most recent VA exam report may not adequately reflect 
the current state of her service-connected PTSD.  

Where the record does not adequately reveal the current state of 
a claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination. Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, 
too, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, the Board must return the claim 
for an examination to assess the current level of disability 
associated with the Veteran's PTSD.

The Veteran's claim for a TDIU must also be deferred pending the 
development requested below as this claim is intertwined with her 
claim for an increased rating for PTSD.  The Veteran is currently 
service-connected for PTSD; carpal tunnel syndrome, right hand 
(dominant); and synovitis, right hand (dominant).  However, she 
does not claim to be unemployable by virtue of her service-
connected physical disabilities.  Rather, she asserts her 
service-connected PTSD renders her incapable of obtaining and 
maintaining substantially gainful employment.  See her January 
2010 hearing testimony.  The Veteran, however, as a layman 
lacking medical training and knowledge, is general not competent 
to provide such an opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

In July 2007, VA provided the Veteran a VA examination with 
respect to whether her service-connected PTSD renders her 
unemployable.  The exam report indicates that given the fact that 
the Veteran expressed an interest in finance and had completed 
about 75 percent of her finance coursework, she "will be 
employable in her chosen field."  However, the Veteran's 
vocational rehabilitation records show that since that 
examination, she has failed to complete her finance course of 
study.  Furthermore, as mentioned, there is evidence to suggest 
that the results of this examination are no longer reflective of 
the current level of her disability.  Therefore, as VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on a claim, the 
Board must also remand the Veteran's TDIU claim for examinations 
and opinions as to her employability.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for her PTSD 
since the December 2008 VA examination and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of her PTSD and 
the degree of impairment this disability 
causes in her ability to perform 
substantially gainful employment.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to report complaints and clinical findings 
in detail.  The examiner is requested to 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, that 
represents only the symptomatology 
attributable the Veteran's service 
connected disability.  Lastly, the examiner 
is requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's PTSD produces in her capacity for 
performing substantially gainful employment 
and whether such employment is possible 
given the severity of the PTSD.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

3.  The RO/AMC should issue a Statement of 
the Case with respect to the Veteran's 
disagreement with the May 2009 rating 
decision that reduced the evaluation for 
her PTSD from 70 percent to 50 percent.  
The Veteran and her representative should 
be clearly advised of the need to file a 
Substantive Appeal if the Veteran wishes to 
complete an appeal from that determination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
her representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


